 NORTHWEST TOWBOAT ASSN143NorthwestTowboat AssociationandInlandboat-men'sUnion of the Pacificand InternationalOrganizationof Masters, Mates, and Pilots, Pa-cificMaritimeRegion,BranchNo. 6, Party inInterest. Case 19-CA-1372512 April 1985DECISION AND ORDERBY CHAIRMAN DOTSON AND MEMBERSHUNTER AND DENNISOn 9 September 1983 Administrative Law JudgeGerald A.Wacknov issued the attached decision.The General Counsel,the Charging Party,and theRespondent filed exceptions and supporting briefs.The NationalLaborRelations Board has consid-ered the decision and the record in light of the ex-ceptions and briefs and has decided to affirm thejudge's rulings, findings,and conclusions' and toadopt the recommended Order.The events leading to the charge in this case arenot in dispute. Both the Inlandboatmen'sUnion ofthe Pacific (IBU) and the International Organiza-tion of Masters,Mates, and Pilots,PacificMaritimeRegion,Branch No.6 (MMP)have collective-bar-gaining agreements with the Respondent.The IBUand the MMP represent nonsupervisory and super-visory personnel of employer-members of the Re-spondent, respectively.The Respondent executed acollective-bargaining agreement with the IBU on 6July 1981 which provided,inter alia,that employ-ers could not allow employees represented by theMMP to exercise seniority rights to bump employ-ees representedby the IBU.The MMP contract,executedby theparties on20 July1981, contains aprovision which would allow employees represent-ed by the MMP to displace less senior employeesin the IBU unit under certain conditions.BeforetheMMP contract was ratified and executed, IBUrepresentativesmet with the Respondent'srepre-sentatives and asked the Respondent to sign amemorandum of understanding which would pro-tect IBU unit members from the MMP contractbumping procedures.When theRespondent refusedto sign the memo,the IBU filed the instant chargeon 14 July 1981 alleging that the Respondent vio-latedSection 8(a)(5) and(1)by concluding anagreement with the MMP"that contains a clausewhich may affect seniority within the bargainingunit represented by the Inlandboatmen'sUnion ofthe Pacific."On 19 August 1981 the Regional Director forRegion 19 dismissed the charge as premature be-'In light of our decision to dismiss the complaint on proceduralgrounds, we find it unnecessary to rule on other exceptions filed by theGeneral Counsel, the Charging Party, and the Respondentcause the Respondent had not taken any personnelaction inconsistent with the IBU contract. The IBUdid not appeal the dismissal.On 3 March 1982 the IBU filed a new charge2,alleging that the Respondent's negotiation and sub-sequent application of the MMP contract ratherthan the IBU contract bumping provisions during alayoff violated Section 8(a)(1), (3), and (5). The Re-gional Director dismissed that charge on 9 August1982.He found that the 8(a)(3) issue was not viablesince the laid-off employees had been reinstatedwith full backpay after resort to their grievanceprocedure and reasoned that Section 10(b) mandat-ed dismissal of the 8(a)(5) and (1) allegations sincetheMMP contract had been negotiated more than6 months preceding the charge's filing. However,the Regional Director revoked his prior dismissaland reinstated the charge filed in this proceeding inaccordancewithCaliforniaPacificSigns,233NLRB 450 (1977), where the Board held that a Re-gionalDirector could revoke at any time the dis-missal of a timely filed charge on the basis ofnewly discovered evidence. The new evidenceconsisted of the actual layoff which adversely af-fected the IBU employees.The judge found that the Respondent's refusal toexecute a memorandum of understanding offeredby the IBU in July 1981 was an anticipatorybreach of contract. He further found that, in lightof the General Counsel's view that this refusal wasa violation, but not one which required legal re-dress, the Regional Director erroneously dismissedthe original charge. The judge also disagreed withthe Regional Director's theory for dismissal of thelater 8(a)(5) charge, stating that an allegation ofunilateral change, in the IBU contract would lie ir-respective of the terms or validity of the MMPcontract. Finally, the judge found the Board's deci-sion inWiner Motors,265 NLRB 1457 (1982), rele-vant in consideration of whether the original8(a)(5) charge could be reinstated here. The Boardheld inWinerthat it would no longer permit rein-statement of a withdrawn charge more than 6months after the alleged unlawful conduct, absentfraudulent concealment by the Respondent. Analo-gizing a withdrawn charge to a dismissed chargewhere the dismissal has not been appealed, thejudge distinguishedCaliforniaPacific Signsandfound that the Regional Director either improperlyor unnecessarily reinstated the charge. According-ly, the judge dismissed the complaint.Subsequent to the issuance of the judge's deci-sion, the Board has recently issued a decision inDucane Heating Corp.,273NLRB 1389 (1985),2Case 19-CA-14358275 NLRB No. 24 144DECISIONS OF NATIONAL LABOR RELATIONS BOARDwhich expressly overruledCalifornia Pacific Signs.Referring to the rule ofWinerMotors,supra, theBoard stated that "we shall treat withdrawn anddismissed charges alike and shall not allow the re-instatement of either beyond the 6-month limita-tionsproviso absent" fraudulent concealment ofevidence by a respondent. The General Counsel inthe instant case has not asserted that the Respond-ent fraudulently concealed any evidence. Instead,the reason given for reinstating the charge was the"newly discovered evidence" of actual layoffs ofemployees represented. by IBU, contrary to theprovisions of the contract between IBU and theRespondent. Therefore, in the absence of fraudu-lently concealed evidence, we find that Section10(b) barred the Regional Director from reinstatingthecharge underlying this case more than 6months after the events alleged to violate the Act.3Accordingly, the complaint is dismissed.ORDERThe recommended Order of administrative lawjudge is adopted and the complaintis dismissed.sWe do not rely on thejudge's comments about the Regional Direc-tor's reasons for initially dismissing the charge at issue here or about thedisposition of the subsequent charges which are not before usDECISIONSTATEMENT OF THE CASEGERALD A. WACKNOV, Administrative Law Judge.Pursuant to notice, a hearing with respect to this matterwas held before me in Seattle, Washington, on June 14,1983. The charge was filed on July 14, 1981, by Inland-boatmen's Union of the Pacific (the IBU).Thereafter, on August 9, 1982, the Regional DirectorforRegion 19 of the National Labor Relations Board(the Board) issued a complaint and notice of hearing al-leging a violation by Northwest Towboat Association(Respondent) of Section 8(a)(1) and (5) of the NationalLabor Relations Act (the Act). The complaint wasamended on April 25, 1983.The parties were afforded a full opportunity to beheard, to call, to examine and cross-examine witnesses,and to introduce relevant evidence. No witnesses werepresented at the hearing and the record consists of a stip-ulation of facts. Since the close of the hearing, briefshave been received from the General Counsel, Respond-ent, and the Charging Party.On the entire record and consideration of the briefssubmitted, I make the followingFINDINGS OF FACT1.JURISDICTIONRespondent is an association of companies operatingtowing vessels in the northwestern United States andCanada, with an office and place of business in Seattle,Washington. Foss Tug and Launch Company (Foss) isone of the member companies of Respondent, and annu-ally sells and ships goods or provides services valued inexcess of $50,000 from its facilities within the State ofWashington to customers outside the said State or sellsand ships such goods or provides such services to cus-tomers within said State which customers are themselvesengaged in interstate commerce by other than indirectmeans. In the course and conduct of its business oper-ations,Foss annually purchases and causes to be trans-ferred and delivered to its facilities within the State ofWashington, goods and materials valued in excess of$50,000 directly from sources outside said State, or fromsupplierswithin said State which in turn obtained suchgoods and materials directly from sources outside saidState.Foss and the other towing companies which compriseRespondent are essential links in the interstate transporta-tion of goods.It is admitted, and I find, Respondent is and has beenatalltimesmaterial an employer association, and itsmembers are employers engaged in commerce within themeaning of Section 2(6) and (7) of the Act.II.THE LABOR ORGANIZATIONS INVOLVEDIt is admitted that the IBU is and has been at all timesmaterial a labor organization within the meaning of Sec-tion 2(5) of the Act. It is further admitted that the Inter-national Organization of Masters, Mates, and Pilots, Pa-cificMaritime Region, Branch No. 6 (the MMP) is andhas been at all times material a labor organization withinthe meaning of Section 2(5) of the Act.III.THE ALLEGED UNFAIR LABOR PRACTICESA. The issueThe principal issue raised by pleadings is whether theRegional Director is precluded by Section 10(b) of theAct from issuing a complaint in this proceeding.B. The FactsRespondent executed the current collective-bargainingagreement with the IBU on July 6, 1981. This agreementextends until January 31, 1984. Respondent also executeda collective-bargaining agreement with the MMP on July20, 1981. This agreement also extends until January 31,1984. Essentially, the IBU represents nonsupervisory per-sonnel of the employer-members of Respondent, and theMMP represents individuals who are supervisors withinthe meaning of the Act. The two agreements are mutual-ly inconsistent in that the former agreement prohibitsemployers from permitting members of the MMP tobump members of the IBU by virtue of greater seniortywith the employer, whereas the MMP agreement pro-vides, in pertinent part, at section 6.08.[N]o deck oficer with a seniority date of January31, 1981 or earlier shall ever be laid off as long as aless senior employee continued in the employ of theEmployer in any classification, licensed or unli- NORTHWEST TOWBOAT ASSN.145censed; rather, such deck officers shall always retainthe right to return to an unlicensed position withthe Employerso long asthe exercise of this rightdoes not displace employees whose original date ofhire with the Employeris earlier.On learning that the proposed seniority provision intheMMP agreement was not consistent with that con-tained inthe IBU agreement, representatives of the IBUasked for and obtained a meeting with representatives ofRespondent to express their concern. Thismeeting oc-curred about July 10, 1981, at which time the MMPagreementhad been negotiated but was pending ratifica-tion.At thismeeting,representatives of Respondent ad-mitted that a potential conflict existed between the se-niority provisions in the two contracts, but suggestedthat there was reason to hope that there would be no ne-cessity for layoffs during the life of the contracts, andthat therefore the parties would not have to resolve thepotential controversy which, although foreseeable, wasnot probable. The IBU representatives were not con-vinced,and presented Respondent with a proposed"Memorandum of Understanding," purporting to providea correct interpretation and application of the IBU agree-mentwhereby seniority for its members would not beundermined by the provision of the MMP contract.However, Respondent's representatives declined to exe-cute the proposed memorandum.On July 14, 1981, before the MMP agreement was exe-cuted, the IBU filed the charge herein. The charge wassubsequently dismissed on August 19, 1981, for the rea-sons set forth as follows:SUMMARY REPOR TThe Acting Regional Director determined thatthe charge had been filed prematurelyinasmuch asthere hasbeen no instanceinwhich the Employerhas taken action vis-a-vis Inlandboatmen's Union ofthe Pacific (IBU) unit employees in contraventionof the specific bumping procedure and rights setforth in the current contract between the IBU andthe Employer.At that time, no employee in either unit had been laidoff asa resultof the operation of the senioritylanguagein the IBU or MMPagreements.The IBU did not electto file an appeal of the determination of the Acting Re-gional Director.However, unforeseen economic conditions necessitateda layoff and caused the parties to exercise the respectivecontractual seniority provisions.As a result, the IBUfiled a charge in Case 19-CA-14358 on March 3, 1982,as follows:During the past month, the Northwest TowboatAssociation and specifically one of its members-Foss-has allowed individuals outside of the Inland-boatmen'sUnioncollective-bargainingunitto"bump" into the IBU unit in direct contravention ofand repudiation of seniority rights in the IBU con-tract.This violationarisesdirectly from the Asso-ciation's illegal act of negotiating an agreement withtheMaster,Mates and Pilots Association whichcontains a guarantee to members in that bargainingunit in direct contravention to the employmentguarantees made to the Inlandboatmen's Union. Thewillfulnegotiation of conflicting contract clausesand the willful implementation of one of the con-flicting contract clauses to the detriment of a unionthat was not involvedin itsnegotiation violates theduty to bargaining in good faith.This charge was dismissed on August 9, 1982, the Re-gionalDirector's summary, attached to the dismissalletter, stated:SummaryThe above titledcasealleged violations of Sections8(a)(1), (3), and (5) of the Act based on the negotia-tionand implementationof an agreement betweenthe respondent employer association and the MasterMates and Pilots Pacific Maritime Region (MMP)which interacted with the agreement between theassociation and the charging party (IBU) in suchmanner asto deprive IBU members of seniorityrights provided by their agreement. This contrac-tual provision was negotiated in the spring of 1981,but not applied until the occasion of a layoff byFoss Tug and Launch Co., one of the members ofthe employerassociation,inMarch 1982. It shouldbe noted, however, that prior to resolution of thismatter before the Regional Director, the Foss em-ployees who had been laid off were reinstated withfull backpayas a resultof the grievance procedurebetween the IBU and theassociation.We found that with respect to this charge, the stat-ute of limitations contained in Section 10(b) of theAct mandateddismissalof the Section8(a)(5) alle-gationon the basis that the contract had been nego-tiated more than six monthsearlier.Note that in thisregard, the Regional Director has revoked the earli-er dismissalof Case 19-CA-13725,a parallel allega-tionwhich was Timely filed, and which has beenreconsidered in light of the more recent events.Had the grievance process not already resolved theplightof those individuals laid off by Foss wewould have found their loss of employment viola-tive of Section 8(a)(3), but we have concluded thatgiven the result of the grievance process in thiscase, it would not effectuate the purposes of theAct to proceed on those allegations.The reinstatement of the original charge, referred to inthe foregoingdismissalletter,was accomplished onAugust 6, 1982, as follows:The above titled unfair labor practice charge wasdismissedby the undersigned (then Acting RegionalDirector) on August 19, 1981 on thebasisthat as ofthat date, the Employer had taken no action underthe relevant collective bargaining agreement withtheMasters,Mates and Pilots which wasinconsist-ent with theInland Boatmen'sUnion agreement. 146DECISIONSOF NATIONALLABOR RELATIONS BOARDSince that time,as a result of our investigation ofNorthwestTowboatAssociation,Case 19-CA-14358,ithas come to the,attention of this office thatone of the towboat,associationmember companieshas, in fact,subsequently taken,such action'demon-strating the actual-conflict between the agreementsand the potentialfor furthersuch conflict so long asthe two agreements remain in force.In accordance with applicable Board law, e.g.California PacificSigns,Inc.,233 NLRB 450 (1977),a Regional Director has the authority to revoke hisdismissal of an unfair labor practice charge upondiscovery of new evidence leading him to reversehis initial conclusion as to the propriety of proceed-'ing so long as the original charge-was timely filed.As the above titled case was filed within six monthsof the time that the'1981 MMP agreement was ne-gotiated,-leads.me toconclude that complaint.would now be appropriatein these circumstances,the dismissal of the abovetitled charge issued August 19, 1981 is hereby re-voked and that charge is hereby reinstated. It iscontemplated that complaint alleging violation ofSection 8(a)(1) and(5)will promptly issue underseparate cover..C. Anaylsisand ConclusionsThe execution of conflicting seniority provision by Re-spondent was of serious concern and constituted a clearsignal to the IBU that in the eventof a layoffIBU' mem-bers would lose their jobs to membersof theMMP. 'As aresult,the IBU filed the instant charge. The Regional Di-rector reasoned that Respondent'sconduct.was insuffi-cient to warrant proceeding on the charge;and dismissedit.No appeal was taken.A year later,as a result ofL"newevidence"consisting of the actual layoff of employees,the Regional Director reinstituted the charge rather thanproceeding on a new charge,believing that the newcharge,based on the execution of a contract a year earli-er,was barred by Section 10(b) of the Act.It appears that in July 1981 -Respondent,by the act offailing and refusing to reach a resolutionwith the IBUregarding the intent and application of the recently nego-tiated seniority provision in the IBU contract,vis-a-visthe inconsistent provision in the MMP contract;' clearlyindicated,despite its hopes to the contrary, that it mayelect not to adhere to those terms of the IBU contract.In this manner Respondent committed what was tanta-mount to anticipatory repudiation of the contract. SeeRestatementof the Law of Contracts,Volume 1, AmericanLaw Institute,1932,at section 318.Indeed, -the General Counsel concedes as much,statingin his brief that"Respondent's representatives acknow-leged the inconsistency, but were unwilling to do any-thing about it beyond hope that the issue would notarise.In that timing and sequence of events is all the im-plicit evidence necessary to establish a reasonable pre-sumption that there was never any intent of cutting offsupervisory bumping rights."Further, the General Coun-sel's brief acknowledges that as of the time of the filingof the initial charge". . -.the violation had occurred. Itwas only the question of whether it would have anyimpact requiring legal redress which had not been -madeevident.',' If, as stated by the General Counsel, the Re-gionalOffice believed that Respondent had engaged inviolation of the Act at the time the charge was filed, itwould appear that the dismissal of the charge was erro-neous: I am unaware of any authority, and the GeneralCounsel has cited none, granting a Regional Director thediscretion to refuse to issue a complaint under these cir-cumstances.Itwould appear that this situation from which the Re-gionalOfficewould now like to extricate itself shouldreasonably have been anticipated in July 1981, and thatbased on the rationale advanced for the dismissal of theinstant charge, it would have been appropriate to haveheld the matter in abeyance, or at the least to have spe-cifically dismissed ' the charge without prejudice to itsbeing reinstated, thereby putting Respondent, on noticethat the Regional Office had made no final disposition ofthe matter.-Meanwhile, the parties, through their contract machin-ery, have nicely handled the matter. Respondent's mem-bers Foss and'Dunlap Towing,' having been obligated-toapply the inconsistent terms of two contracts, have'beenrequired to retainmore employees than they need,paying them for their nonservices, and thus such matterswere resolved in a manner fully satisfactory to the IBU.Only two such instances among approximately eight em-ployers having, occurred in the 2-1/2 years of a 3-yearcontract, and the matters having been resolved to -thesatisfaction of the IBU, it appears that the services of theBoard, given the unusual circumstances of this situation,are not now a matter of immediacy.Further, in the event the IBU desires to proceed, or inthe, event of another instance where an associationmember fails to abide by the IBU seniority provisions, Ifail to see why a new charge would not lie, based on atheory that Respondent, has simply repudiated a signifi-cant contractual commitment. Contrary to the opinion ofthe Regional Director that the contract between the Re-spondent and the MMP mandates dismissal of such acharge based on Section 10(b), it would appear that Re-spondent's contract with the MMP is absolutely immate-rial to the gravamen of such acharge, namely, whetheror not Respondent actually-breached the IBU contract ina significant respect:Oak 'Cliff-Golman Baking Co., 207NLRB 1063 (1973);Fairfield Nursing Home,.228NLRB1208 (1977);StruthersWellsCorp.,245NLRB 1170(1970).-Finally, it is important to-note that the dismissal of theinstant. charge was not appealed. InWiner Motors,265NLRB 1457 (1982), the Board determined that it wouldno longer permit awithdrawncharge to be reinstatedmore than 6 months after the alleged unlawful conduct.Significantly, in that case, Chairman Van de Water andMember Hunter, at 1458 fn. 8, 'specifically enunciated'InApril 1983, Dunlap Towing, another member of the Respondent,laid off certain IBU personnel pursuant to the same provision Followingthe amendment of the instant complaint to include this alleged violationby Dunlap Towing, that company also reinstated the laid off IBU mem-bers with full backpay- NORTHWEST TOWBOAT ASSN.that they would ovveruleCalifornia Pacific Signs,233NLRB 450 (1977), which permits reinstatement of a dis-missed charge, affirmed by the General Counsel uponthe Charging Party's appeal, beyond the 10(b) period.Further,Member Zimmerman, in a concurring opinion,disagreed thatCalifornia Pacific Signsshould overruled,enunciating the difference between awithdrawn,as distin-guished froma dismissedcharge (265 NLRB at 1460), asfollows:Once a charging party voluntarily decides for what-ever reasons to withdrawa charge,itceases toexist.It"isno charge at all,"NLRB v. CentralPower & Light Company,424 F.2d 1318, 1321 (5thCir. 1970).Moreover, as Section 10(b) establishes a6-month statute of limitations, "absent theexistenceof a properly served charge on file, a party is as-sured that on any given day his liability under theAct is extinguished for any activities occuring morethan 6 months before."Olin Industries, Inc., 97NLRB 130, 132 (1951).That is not all the case where the charge is notwithdrawn by the charging party, but instead is sub-sequently dismissed by the Regional Director aslacking in merit. That charge continues to exist; thecharged party has received proper notice; and thecharging party has in no way conceded any lack ofmerit in the charge filed. The statutoryprerequisitefor a complaint thereforeremains,and the GeneralCounsel thus retains his discretionary authority toreinstate the charge if he has reason to believe thathis initial decision was erroneous.As mentioned previously,unlike the situation inCali-fornia PacificSigns,the Charging Party here never ap-pealed the then Acting Regional Director's dismissal ofthe charge.Thus,itmay be reasonably argued that this147constitutes some indicia that the Charging Party has, ineffect,conceded lack of merit to the charge,as it electedto accept the Regional Director's determination.There-fore, it appears that under the circumstances of this case,and as a resultof theBoard's decisioninWiner Motors,Inc.,supra,the Regional Director's relianceonCaliforniaPacific Signsis exceedingly tenuous.2As a result of the foregoing,I am constrained to con-clude that the Regional Director's reinstatement of thecharge and issuance of the complaint was either improp-er or unnecessary under the circumstances.CONCLUSIONS OF LAW1.The Respondent and its constituent members areemployersengagedin commerce within the meaning ofSection 2(2), (6), and (7) of the Act.2.The IBU and MMP are labor organizations withinthe meaning of Section 2(5) of the Act.3.The instant complaint is dismissed as the underlyingcharge was either improperly or unneccesarily reinstated.On these findings of fact and conclusions of law andon the entire record, I issue the following recommend-ed3ORDERThe complaint is dismissed in its entirety.2TheGeneral Counsel'sreliance onCentral Enterprises,239 NLRB1270 (1979),ismisplaced,as inCentral Enterprisesan appeal of the Re-gional Director's dismissal was then pendingat thetimethe dismissal wasrevoked.8 If no exceptionsare filed as provided by Sec 102 46 of the Board'sRules and Regulations,the findings,conclusions,and recommendedOrder shall, as provided in Sec.102 48 of the Rules, be adopted by theBoard and all objectionsto them shall be deemed waived for all pur-poses.